Citation Nr: 0620320	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  94-45 058	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and
Regional Office (RO) Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disabilities.


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This appeal has been before the Board of Veterans' Appeals 
(Board) upon multiple occasions.  In February 2002, the Board 
denied both claims.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2002, the Court vacated the Board's decision as 
to the two instant issues and remanded them for further 
evidentiary development and adjudication.  By remands dated 
in August 2003 and December 2004, the Board ordered further 
evidentiary and procedural development.  Such development 
having been accomplished, the veteran's claims for service 
connection and a total disability rating are once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's accounts of in-service stressor events are 
not corroborated by credible supporting evidence.

2.  The first competent evidence reflecting the presence of 
any psychiatric disorder is dated many years after service 
and no competent evidence links a psychiatric disorder, other 
than PTSD, to service.

3.  The VA, in granting eligibility for pension benefits, has 
already recognized that the veteran is unemployable.  

4.  The veteran's two service-connected disabilities are 
intertrigo with chronic groin dermatitis, rated as 30 percent 
disabling, and hemorrhoids with a posterior fissure in ano, 
rated as 20 percent disabling.  The combined disability 
rating is 40 percent.

5.  Intertrigo and hemorrhoids, singly or in combination, do 
not render the veteran unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability to 
include PTSD is not warranted.  38 U.S.C.A. § 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection is warranted for a 
psychiatric disability to include PTSD.  He asserts that he 
was so traumatized by multiple racially-motivated fights 
during service and by the general racially-charged atmosphere 
that existed where he was stationed, that he has now 
developed PTSD or a psychiatric disorder as a result of this 
stress and trauma during service.  He also asserts that he is 
rendered unable to obtain or retain employment on account of 
his service-connected disabilities.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
dated in November 2003.  Additionally, he was subsequently 
reminded of what evidence is necessary to support his claim 
and his responsibilities versus the VA's responsibilities for 
the complete development of his claims in another letter 
dated in December 2004.  This letter also included specific 
information pertinent to claims for PTSD based upon a 
personal assault and a questionnaire designed to elicit 
further information to corroborate such claims.  The veteran 
completed the questionnaire and returned it to the RO in 
December 2004.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by November 2003 and thereafter 
readjudicated the claim in Supplemental Statements of the 
Case dated in February 2004 and February 2006.

The RO has provided the veteran with the substance of the 
laws and regulations governing the award of service 
connection and total disability ratings for compensation, as 
well as the substance of the regulation pertaining to the 
VA's duties to notify and assist in an August 1998 Statement 
of the Case, a February 2000 Supplemental Statement of the 
Case, and a February 2004 Supplemental Statement of the Case.  

We note that the veteran receives Social Security Disability 
payments, and that he provided notice to VA of his 
application for this benefit.  Although the VA confirmed his 
subsequent receipt of this benefit for purposes of 
calculating the veterans eligibility for VA pension payments, 
the VA has never requested or obtained any of the medical 
evidence pertaining to this grant.  However, we also note 
that neither the veteran, his attorney, nor the VA General 
Counsel has identified these records as relevant to the 
veteran's current appeal and none of these parties has 
requested that these records be obtained to support the 
appeal.  

Under governing law, as part of the duty to assist claimants 
in obtain evidence necessary to substantiate their claims, 
the Secretary of VA shall make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain, 
including any relevant records held by a Federal department 
or agency, such as the Social Security Administration.  
38 U.S.C.A. § 5103A(b),(c).  [emphasis added]  In this case, 
after having been properly notified of the type of evidence 
which would be likely to support his claims, the veteran has 
not identified these records as helpful to his claims and has 
not requested that they be obtained in support of his claims.  
As noted above, he had the benefit of counsel during the 
latter course of his appeal, but neither the veteran's 
attorney nor the VA General Counsel, in the August 2002 joint 
motion for remand have asserted these records should be 
obtained or made any argument as to their relevance to the 
veteran's appeals.  In a recent nonprecedential, but 
persuasive Court opinion, the Court cited a precedentially-
binding opinion, Woods v. Gober, 14 Vet. App. 214 (2000) and 
explained that, "The Secretary has the duty to attempt to 
secure a claimant's SSA records if the claimant asserts that 
such records would be relevant to his claim."  Sommers v. 
Nicholson, No. 04-723 (C.A.V.C., April 13, 2006).  In this 
case, neither the veteran nor his attorney have asserted that 
records from the Social Security Administration would be 
relevant to his claims.  Given the length of time that this 
appeal has been under review, the extensive evidentiary 
development which has been accomplished, and the fact that 
the veteran has not requested VA's assistance in obtaining 
SSA records, the Board is of the opinion that further delay 
in this case to obtain such records is not warranted.

The veteran has undergone multiple VA examinations pertaining 
to the claims on appeal and the reports of these examinations 
have been carefully reviewed.  In a May 2005 statement, the 
veteran's attorney requested that the veteran undergo another 
VA examination pertaining to PTSD and another VA examination 
pertaining to unemployability.  In this request, the attorney 
unfortunately mischaracterized the substance of the Board's 
December 2004 remand, by stating that the remand had required 
another VA examination pertaining to PTSD.  This is 
inaccurate, as the Board remand only ordered a single VA 
examination to answer the question of whether the veteran's 
two service-connected disabilities, hemorrhoids and groin 
intertrigo caused the veteran to be unemployable.  Review of 
the examination which was conducted shows that the examiner 
in fact performed a thorough examination and answered this 
question thoroughly.  Thus, the Board is satisfied with the 
examination report and satisfied with the compliance with the 
remand request and finds that no further examination is 
required to reach an equitable and fully-informed decision in 
the veteran's appeal.

Service, VA, and private medical records have been obtained 
for inclusion in the claims file.  Both the veteran and his 
attorney have availed themselves of multiple opportunities to 
submit written argument pertinent to the claims.  The veteran 
was afforded a hearing on appeal before a Veterans Law Judge 
in June 2001 and the transcript of this hearing has been 
included in his claims file and reviewed by the Board.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
point.  

Service connection for a psychiatric disorder

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

The veteran contends that he suffered psychic trauma during 
service on account of racial tension between blacks and 
whites and Hispanics and whites in which he was involved.  He 
asserts that he was involved in multiple fights motivated by 
racial hatred and that he felt his life was in danger upon 
multiple occasions.  He has submitted three statements, dated 
in the late 1990s, from two fellow servicemen and from his 
brother who was stationed near him, about the circumstances 
of service and the racial tensions.  

The statements from the veteran's friend and his brother both 
reflect the same incident.  According to both statements, a 
Hispanic soldier entered the veteran's room and threatened 
him with a knife.  Both men related that the veteran was able 
to disarm the soldier and then to beat him badly without the 
use of any weapon.  

Both men also relate another incident which both witnessed.  
According to the veteran's friend, several weeks or months 
after the knife incident, the men were going to someone's 
motorcycle and were harassed by a group of black soldiers.  
After having been spit upon twice, the veteran then attacked 
the spitter, beating him "severely."  According to this 
account, at least sixteen other black soldiers watched this 
fight without interfering.  The veteran's brother relates 
what appears to be the same incident, except that he dated it 
to the same evening as the knife incident.  In his account, 
he states that they were walking to the motorcycle and 
several black soldiers hassled another friend about his 
motorcycle.  The friend, and owner of the cycle, "backed 
off", but the veteran stood up for them anyway and ended up 
fighting one or two of the black soldiers.  In this account, 
as well, the veteran's brother stated that no-one else jumped 
into the fight.  Both men also stated their belief that the 
veteran was given an Article 15 punishment for one or both of 
these episodes.  Both men explained that they personally felt 
the black and Hispanic soldiers were lazy, did not work as 
hard as the white soldiers, and that they had each had 
trouble getting along with black and Hispanic soldiers 
themselves.

The veteran's own statements in support of his claim are not 
as specific or as detailed as those submitted by his brother 
and his friend.  In his initial claim for entitlement to 
service connection for a mental disorder, he described a 
post-service fight he had gotten into with a black man in 
some detail and described the fights he had with his (first) 
wife over his racism.  Regarding events in service, he stated 
that he was trained to be violent in the military, that 
"many times I put a black man in hospital, I was praised for 
doing so," but at the "same time, I put a Mexican in 
hospital, I received [an] Article 15 and latrine duty."  The 
veteran also echoed the sentiment that blacks and Mexicans 
did not want to work.

During a hearing held at the RO before a local hearing 
officer, in July 1998, the veteran estimated that he was 
involved in racial confrontations or fights on an average of 
once a week.  He described one incident where he shoved a 
black man face-down in the gravel and dragged him for 75 
yards until he "didn't have a face no more."  The veteran 
testified that he was not proud of having done this and that 
he experiences nightmares of the incident.  

In response to a VA letter requesting further information 
about the veteran's claimed stressor events, he provided a 
letter in August 1999, in which he described being threatened 
by his black roommates and scaring eight or nine threatening 
black men away from him by assuming karate stances and 
shouting.  He described an incident where a first lieutenant 
was pulling him away from a fight with a Mexican soldier and 
he turned around and hit the lieutenant.  After he "realized 
that I hit the Lt I let the man go and then he ran out the 
door and then I hit him and knocked him out."  Another 
incident he described occurred in Korea.  He claimed that two 
Korean soldiers who were working for the Army pushed him and 
a friend, that at that moment a Korean First Sergeant came by 
and asked what was happening.  The First Sergeant then 
proceeded to break the legs of both Korean soldiers "and 
sent them to the rock soldiers in Korea."

In February 2001, another man who served with the veteran in 
Korea submitted a statement about their experiences in Korea.  
He indicated that he and the veteran had spent a lot of off 
duty time with two other solders, traveling around South 
Korea and sight-seeing.  He emphasized that "At no time 
during this stay did my friends or myself have or had 
prejudice feelings toward people of other colors or 
cultures."  This statement does not contain any references 
to the veteran fighting; in fact, the author of the statement 
described the veteran as falling victim to numerous 
"discrepancy acts by black servicemen" on account of his 
timid personality.  He also stated that he had talked with 
the veteran on the phone seven or eight times over the 
previous twenty-six years, but that the subject of the 
veteran's racism or racially-tinged experiences in service 
had not been brought up in conversation until the recent 
past.

As the veteran's appeal has progressed through the years, his 
statements about his stressors have become more bombastic and 
grandiose, less specific, and more focused on the veteran's 
own lack of control over his feelings.  For instance, during 
the hearing before a Veterans Law Judge in June 2001, the 
veteran testified that "I was taught how to kill and those 
instincts came with me and, when they put me in a corner, 
that's exactly what I did.  I was out to kill 'em.  The more 
blood I'd seen, the more blood I wanted to see and it was 
normal."  The veteran also testified that during his 
military service he had felt his well-being was threatened at 
least fifteen times over the course of three years of 
service.  He explained that he had endured threats against 
his life, being spit upon, having knives in his face, and 
having been accosted with a wine bottle.  

In a May 2002 statement, the veteran stated that the black 
soldiers would get together in groups and start trouble, and 
that they,

would tell me they would kill me in my 
sleep. . . .  I would say why wait to kill 
in my sleep, do it now.  Blacks would 
attack me.  They would come after, then I 
would attack and the more blood I seen I 
just would not quit till he can't get up.  
Because of the things that happened to 
[me] in the army I have so much hate I get 
out of control.

The stressor stories that the veteran related during medical 
treatment sessions are similarly dramatic and general in 
tone.  One example is the following excerpt from a December 
1998 Vet Center consultation:

Vet [the veteran] reported problems with 
blacks got even worse for him in Korea.  Vet 
reports that he was threatened numerous 
times and feared for his life.  Vet reports 
being involved in many fights and that the 
officers ignored the racial tensions in the 
military at that time.  Vet reports being 
surrounded by a group of Blacks on a couple 
of occasions and he had to fight for his 
life.  Vet reported that because of the 
racial tensions, the whites would buddy up 
to go to the PX, etc., and that on one 
occasion his 2 buddies abandoned him when 
they were being surrounded by a group of 
Blacks.  Vet thought he was going to die 
that night.  Vet reports numerous fights and 
threats on his life while in Korea  Vet 
reports his last duty station prior to his 
discharge was at Ft. Lewis, Washington.  Vet 
reports it was the same there and no relief 
from the stress of threats and fighting.  

Review of the veteran's service records does not confirm his 
assertions.  His service medical records reflect no 
psychiatric disorder and no complaints or injuries related to 
residuals of physical fighting.  His service personnel 
records, which were obtained in March 2005 pursuant to the 
Board's remand, reflect no episodes that could be construed 
as race-related.  In fact, an Enlisted Efficiency Report 
dated in February 1975 contains the observations that the 
veteran had good potential, had maintained himself well, had 
been an excellent member of the wire section, and that he 
supported the Army's Equal Opportunity/Race Relations 
program.  

Based on a thorough review of the veteran's claims file and 
the voluminous records contained in it, the Board finds that 
the veteran's stressor accounts are at best, greatly 
exaggerated.  The progressive nature and increasing 
dramatization of the stories through the years is obvious to 
merely facial review.  Some of the veteran's stories are 
inherently incredible, such as his assertions that a Korean 
Sergeant broke both legs of two of his soldiers as punishment 
for pushing the veteran and his friend, or that he dragged a 
man face-down 75 yards through gravel, with no interference 
whatsoever from onlookers.  His assertion that after a 
lieutenant ran away, he hit him and knocked him out is simply 
illogical.  Likewise, it borders on incredulity to accept 
that he was involved in either fifteen life-threatening 
situations or one altercation a week (depending upon which 
version of events one chooses) during service, but that he 
never required medical care or received any injuries of his 
own.

The service personnel records also reflect that the veteran 
was given an Article 15 punishment for disorderly conduct 
under Article 134 of the Uniform Code of Military Justice.  
The veteran currently contends in support of his claim that 
this punishment was for fighting in a racial fight.  The 
report of the punishment (that he paid a fine of $50 and was 
given seven days of extra duty) does not indicate what his 
offense was, however.  According to the 1969 Uniform Code of 
Military Justice, Article 134 violations involved disorders 
and neglects to the good order and discipline in the armed 
forces and non-capital crimes and offenses.  Further review 
of the 1969 Code reveals that Article 128, pertaining to 
assault, was the more likely provision under which fighting 
with the intent to do bodily harm to another person would 
have been prosecuted.  The only other adverse action 
reflected in the veteran's complete personnel records was an 
August 1978 Reduction in Grade for failure to attend an 
annual training with his reserve unit.  

After service, the veteran was involved in several severe and 
debilitating workplace accidents.  In October 1985, he 
sustained electrical burn injuries on the job, which 
necessitated an amputation of his right arm below the elbow, 
amputation of a couple of fingers of his left hand, and nerve 
damage to both arms.  He underwent extensive and apparently 
quite painful physical therapy in the attempt to rehabilitate 
the use of his upper extremities.  Later records make 
reference to some memory impairment possibly caused by the 
electrocution, as well.  During another workplace accident, 
he apparently re-injured his left shoulder, requiring several 
surgeries.  

An April 1987 record reflects that the veteran had undergone 
a psychological evaluation in connection with his many 
injuries and had been prescribed medications for sleeping 
problems.  An April 1989 record contains diagnostic 
impressions of chronic pain syndrome, post electrical burn; 
depressive state; and passive aggressive personality.  He 
divorced his first wife, and the mother of his four children 
in 1990.  Private outpatient treatment reports dated from 
this time period reflect anxiety about the marriage, his 
physical condition, and economic issues, due to his reduced 
ability to work at higher-paying jobs.  A May 1991 report 
reflects a past medical history of anxiety and depression.  

Although the veteran was able to work between 1989 to 1994, 
the strain of working through his physical disabilities 
apparently became too much, and he took a medical retirement 
in 1994.  He apparently resumed receiving Social Security 
Disability payments at that time as well.  

VA medical records dated in 1996 and 1997 contain the 
earliest contemporaneous evidence of the veteran having 
racial issues.  His earliest reports of racial conflict 
during service are recorded at this point.  Review of the 
medical records from 1997 until the present reflect that the 
veteran apparently became progressively more focused on his 
racial hatred as the source of his problems and his 
experiences in service as shaping his current attitudes.  The 
statement submitted by the soldier who served in Korea with 
the veteran corroborates this phenomenon, as he also noted 
that despite having been in contact with the veteran over the 
years, the veteran had not mentioned racial issues until just 
prior to 2001.  

A report of a consultation with a private psychologist dated 
in April 2000 illustrates this phenomena.  The psychologist 
had treated the veteran in the early 1990s for complaints 
involving his divorce, his pain issues, and his industrial 
adaptability following his injuries.  The psychologist noted 
that during the April 2000 visit the veteran displayed 
"extremely inappropriate affect and mood surrounding racial 
issues, that he claims his attitudes are secondary to his 
experiences in the military associated with PTSD.  This 
borders on the edge of a thought disorder.  It is 
illogical."  The psychologist concluded that the veteran was 
obsessed with the conflicted problems related to the military 
and noted that he perseverated on this topic, was focused on 
blaming and anger regarding his military experience.  
Significantly, the psychologist noted that when he had 
treated the veteran in 1994 and 1996, he had not manifested 
any of this symptom presentation.  Following the examination, 
the psychologist concluded that the veteran's problems 
included sleep onset and maintenance, pain, impaired ability 
to experience pleasure, depression, concentration, cognition, 
and memory.  The veteran's judgment and insight were 
described as poor, while impulse control was fair to poor.  
The diagnosis rendered was of recurrent major depression, 
causing severe impairment.  The psychologist did not assess 
the reported diagnosis of PTSD.  The psychologist also noted 
that there was evidence of a thinking process which suggested 
a possible thought disorder, related to depression.  

Based upon the progressive nature and exaggeration of the 
veteran's stressor stories, the fact that the record shows he 
did not begin complaining of racist feelings and racial 
problems until many years after service, and that he has 
suffered so many impairments as a result of his post-service 
industrial accidents, the Board finds that the record does 
not support the veteran's allegation that his current mental 
problems stem from racial incidents in service.

Review of subsequent medical records reveals differing 
medical opinions as to the veteran's diagnosis.  Some 
physicians have rendered diagnoses of PTSD based upon the 
veteran's reported history of racial tension and fights in 
service, while others have concluded the veteran suffers from 
anxiety and depression.  Several examiners and physicians 
have noted that the veteran's accounts of in-service events 
have varied over the years.  At one point, a VA examiner 
apparently misunderstood the veteran as saying that his first 
wife was black and erroneously concluded that the veteran's 
psychiatric problems and racial attitudes stemmed not from 
service, but from the trauma of his divorce from this wife.  
To rebut this misconception, the veteran has submitted 
pictures of his first wife, his children, and various 
marriage and birth records demonstrating that she is in fact, 
not black, but white.  The joint motion for remand asserts 
that because the examiner's understanding of the veteran's 
history was inaccurate, the examiner's conclusions must 
necessarily be inaccurate as well.  While this might be true, 
insofar as the conclusion relates to the racial component of 
the veteran's particular psychiatric disability, we note that 
many other records contained in the file corroborate that the 
veteran's first divorce was extremely difficult for him and 
that he manifested symptoms of depression and anxiety during 
this time of his life related to the end of his marriage.  
Therefore, this examiner's conclusion that the veteran's 
psychiatric impairment stems from the veteran's divorce 
retains its probative value.  

The veteran claims that he was involved in many fights, which 
resulted in injuries to the other fighters, and that racial 
tension was so heightened that he lived in fear of such 
fights flaring up at any time, as well as in fear of his own 
life being taken.  In support of his claim, he has submitted 
statements from two fellow servicemen and a statement from 
his brother.  In contrast to the veteran's own assertions, 
involving multiple fights with multiple injuries, these 
statements pertain only to a couple of specific incidents and 
are quite detailed in the course of events leading to the 
particular fight and in the participants in the fight, etc.  

The statement from the soldier with whom the veteran served 
in Korea is even more at odds with the veteran's accounts of 
his time in Korea.  While the veteran reported that he was 
already developing fears and prejudices about blacks and 
Hispanics based upon his military experiences prior to Korea, 
his friend reported that their group did not have any 
prejudice towards people of other colors.  In direct contrast 
to the veteran's tales of bravado, which feature themes of 
him beating up other people without sustaining serious harm 
to his own self, the veteran's friend described the veteran 
has having had a timid personality in Korea.  Furthermore, 
while the veteran reports having been involved in many fights 
in Korea, the friend reports none at all.  

The veteran reports that he was afraid of being killed 
himself and that he inflicted grave injuries upon his 
attackers.  However, his own service medical records are 
entirely negative for any sort of injury which might have 
been inflicted during fights of the magnitude he claims.  His 
service personnel records are likewise negative for evidence 
of either significant fighting or significant racial tension.  
As noted above, during the veteran's active service, a 
supervisor deemed the veteran supported the Army's Equal 
Opportunity/Race Relations program, that he had good 
potential, had maintained himself well, and been an excellent 
member of the team to which he was assigned.  This 
contemporaneous record does not support the veteran's 
subsequent account of pervasive racial tension and his 
assertions that he resented blacks and Hispanics for getting 
out of doing the more difficult jobs.  That the veteran 
received an Article 15 punishment during service is 
documented.  However, despite obtaining the veteran's 
complete service personnel file, the infraction for which he 
was punished remains unconfirmed, although as noted above, 
another provision of the Uniform Code of Military Justice 
would seem to be more appropriate to the infraction of 
fighting.  In any case, the Board cannot conclude that the 
available documentation of the Article 15 punishment 
corroborates the veteran's current claims.

In sum, following a comprehensive review of the voluminous 
evidence contained in the veteran's claims file, the Board 
concludes that the record simply does not contain credible 
supporting evidence that the veteran's claimed in-service 
stressor(s) occurred.  Because he did not serve in combat and 
his claimed stressors are not combat-related, evidence 
supporting the veteran's own account is required.  The length 
of time, nearly two decades, between the veteran's service 
and his initial accounts of racial tensions and fights weighs 
against his claim, as does the lack of corroborating evidence 
in his service medical and service personnel records.  The 
veteran's own accounts of the incidents in service have 
varied over the past decade, becoming grander nearly with 
each retelling, as noted by many of his medical providers and 
evaluators, as well as by adjudicators who have reviewed his 
claims files.  Although there are three statements from 
others pertaining to specific events in service, these events 
do not correlate particularly well with the grander and more 
general ones identified by the veteran in his own stressor 
statements.  Furthermore, the corroborating statements were 
provided many years after the fact as well.  

Put another way, the veteran has been diagnosed by some to 
have PTSD based on his reactions to pervasive racial tension 
that existed in his military units, and the posts at which 
the veteran served.  The evidence of this consists of the 
veteran's statements, his brother's statement and the 
statement from another.  (The statement from the second 
service member with whom the veteran served in Korea does not 
appear to emphasize any racial component to the events 
described.)  At most, this reflects the racial attitudes of 
these 3 individuals, which does not establish the existence 
of pervasive racial tension at the locations the veteran 
served.  Absent corroboration of this integral component of 
the veteran's "stressor," the criteria to establish service 
connection has not been presented.  

Although the veteran's claim must be denied based upon the 
lack of supporting evidence that the claimed in-service 
stressor occurred, some discussion of another element for a 
successful PTSD claim is warranted.  The medical evidence is 
in conflict as to whether the veteran suffers from PTSD or 
from another psychiatric disability such as depression.  
Essentially, the physicians and other mental health care 
providers who have accepted the veteran's version of events 
in service have rendered diagnoses of PTSD, while other 
physicians have either not fully accepted the stressor 
claims, or rest their analysis of the veteran's current 
mental health upon post-service events such as the multiple 
workplace injuries and the lasting debilitation arising from 
them, in addition to the stresses related to the end of this 
first marriage, and the troubles in his subsequent marriages.  
Thus, the record contains conflicting evidence as to the 
elements of a current PTSD diagnosis and a link between the 
diagnosis and service.  Furthermore, review of the medical 
opinions linking the veteran's psychiatric disability, no 
matter how it is diagnosed, to service, shows that the 
physicians accepted on face value the veteran's assertion 
that he has experienced these symptoms ever since service and 
also accepted his stressor stories in formulating their 
diagnoses and opinions.  Significantly, each medical provider 
who has linked the veteran's current psychiatric symptoms to 
service, has essentially ignored the intervening workplace 
injuries and their effects upon the veteran's mental health.

The preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD because 
the record, lacks credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, as 
required by law.  The benefit sought must be denied.

In reaching the conclusion to deny the veteran's claim, the 
Board notes the veteran's representative attached some 
significance to a VA addiction therapist's 1998 comment that 
information the veteran provided regarding psychiatric 
problems "was not significantly distorted by 
misrepresentation."  That comment was provided, however, in 
the context of a DUI (Driving Under the Influence [of 
alcohol] apparently) Evaluation to recommend appropriate 
action to address a DIU traffic citation.  (The 
recommendations were to complete a DUI seminar; alcohol 
abstinence, and attend alcoholics anonymous meetings.)  This 
therapist's issue, however, is far removed from determining 
the outcome of a claim for service connection for psychiatric 
disability, the result of which can turn in large part on the 
information the veteran provides concerning the onset of the 
condition.  Therefore, the relevance of the information the 
veteran provided in this regard for the DIU evaluation is 
clearly different than what it is for the issue the Board is 
addressing.  In addition, the information provided by the 
veteran was recorded as,

[the veteran] had some terrible experiences, while 
in the service, with Black people and Mexicans.  To 
this day he has a severe hatred and problem dealing 
with them.  Even just discussing racial issues with 
someone will set him off onto a rampage and he just 
becomes very upset and disturbed by it.  

This is hardly a detailed recitation of the veteran's 
psychiatric history which would obviously be needed to render 
a meaningful opinion on whether facts had been distorted.  
Likewise, there is no indication the therapist considered all 
the documents the Board has in concluding there was no 
significant distortion of facts, and she gives no basis for 
her conclusion that the information was not distorted.  The 
Board has described above its basis for questioning the 
veteran's credibility and accords the comments by this 
therapist little weight on this question.  

Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Initially, the Board concedes that the veteran is actually 
unemployed, as he has not worked in over ten years, and he 
has been adjudicated as unemployable by the Social Security 
Administration.  He has also been adjudicated as unemployable 
by the VA, as he is eligible for pension payments.  His 
employment background includes work as an electrician and as 
an electric power lineman.  

The question before the Board is whether the veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities.  The Social 
Security Administration, on the other hand, in awarding 
benefits to the veteran was concerned solely with whether he 
could work in light of all his disabilities.  

The veteran has been awarded service connection for 
intertrigo with chronic groin dermatitis, rated as 30 percent 
disabling; and for hemorrhoids with a posterior fissure in 
ano, rated as 20 percent disabling.  The combined disability 
rating is 40 percent.  In addition to these two service-
connected disabilities, the veteran has significant 
nonservice-connected disabilities, however.  His right arm 
has been amputated due to a post-service workplace accident 
and he wears a prosthesis on that arm.  Additionally, he has 
left arm pathology, consisting of a left shoulder disability 
with neurological deficits in his left arm and hand, which 
causes near-constant pain.  He has a low back disability 
which also causes pain.  Other disabilities include 
ulcerative colitis, athlete's foot, fallen arches, headaches, 
and a psychiatric disorder involving depression, anxiety and 
PTSD.  His combined nonservice-connected disability rating is 
100 percent.  

Because the veteran's combined service-connected disability 
rating is 40 percent, a grant of unemployability benefits on 
a schedular basis is precluded by law.  However, as set forth 
above, a total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability may be granted on an extra-schedular basis if it 
is shown that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  

Review of the veteran's private medical records reveals that 
in the early 1990s, the veteran pursued employment 
diligently, and was able to work on a full-time basis despite 
the right arm prosthesis and his left arm neurological 
impairments.  At one point in 1995, his employer offered him 
a desk job and several of his physicians endorsed this plan.  
The veteran, however, was reluctant to accept a desk job, and 
turned down the offer, explaining that he needed to be active 
to be distracted from his pain and did not think a desk job 
would offer the necessary distraction.  

Subsequent psychological treatment records, dated in 2000, 
after the veteran had stopped working and stopped looking for 
work, reflect that his psychological status had deteriorated 
significantly.  The psychologist felt that the veteran had a 
prominent thought disorder, cognitive impairment, and some 
memory impairment, as well.  The psychologist rendered the 
opinion that the severity of the veteran's mental health 
problems on top of the cognitive difficulty and the right and 
left arm disabilities were severely affecting his ability to 
cope with complex financial and marital issues.  

In light of the veteran's significant nonservice-connected 
disabilities, the Board requested that a VA medical opinion 
be obtained as to the effect of the veteran's two service-
connected disabilities, intertrigo and hemorrhoids upon his 
employability, excluding the effects of his other 
disabilities.  Following a January 2005 VA clinical 
examination of the affected areas, and review of the 
veteran's claims file, the examiner rendered a medical 
opinion that the intertrigo and hemorrhoids were not so 
disabling as to affect the veteran's ability to work.  

The January 2005 examiner's opinion is supported by the 
private medical evidence of record, which identifies the 
veteran's other physical and mental disabilities as the 
primary impediments to his ability to obtain and retain 
employment.  

Thus, a grant of an extraschedular total disability rating 
based upon individual unemployability is not warranted either 
because the veteran's service connected disabilities are not 
shown to prevent him from obtaining and retaining a 
substantially gainful occupation.  The Board recognizes that 
the veteran's service-connected disabilities are significant 
and, because of their severity, have been rated as 40 percent 
disabling, combined.  In this case, because the veteran's 
service-connected disabilities do not, individually or in 
combination, render him unemployable, a grant of a total 
disability rating for compensation must be denied.  The 
preponderance of the evidence is against the veteran's claim 
for this benefit.


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


